Citation Nr: 1001576	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to Department of Veterans Affairs 
(VA) benefits, exclusive of health care under 38 U.S.C. 
Chapter 17.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant enlisted in the United States Army for a period 
of three years in January 1981.  He was discharged in March 
1982 under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 decision of the VA Regional 
Office (RO) in St. Petersburg, Florida, that determined that 
the appellant's character of discharge from his period of 
service constituted a bar to VA benefits based upon his last 
period of service.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the character of his discharge 
from his period of service should not be a bar to the award 
of VA benefits.  Specifically, he asserts that due to his 
immaturity, because he had immediate family problems, and the 
fact that he voluntarily turned himself in, the character of 
his discharge should have been upgraded.

The Board notes that the RO administrative decision 
referenced "facts and circumstances" regarding the 
appellant's discharge that was submitted by the service 
department.  This record is not in the claims file.  
Moreover, the claims file does not contain any service 
personnel records or service treatment records.  These 
records should be obtained for review by the Board.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should secure the 
appellant's service personnel records as 
well as his service treatment records 
through official channels and incorporate 
them into the claims file. 

2.  After reviewing the record, the 
appellant and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).


